                                               United States Bankruptcy Court
                                               Western District of New York
In re:                                                                                                     Case No. 14-21137-PRW
Sylvia L. Hardy                                                                                            Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0209-2                  User: admin                        Page 1 of 2                          Date Rcvd: Oct 02, 2019
                                      Form ID: 522q                      Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 04, 2019.
db             +Sylvia L. Hardy,    73 Bellwood Place,    Rochester, NY 14609-3909
ntcapr          American Tax Funding, LLC,    c/o Stagg Terenzi Confusione & Wabnik,
                 Attn: Cara M. Goldstein, Esq.,      400 Franklin Avenue,   Suite 300,    Garden City, NY 11530
21271185       +American Tax Funding, LLC,    Stagg Terenzi Confusione & Wabnik, LLP,
                 401 Franklin Avenue, Suite 300,     Garden City, NY 11530-5942
21263125        Associates Consumer Discount,    3348 Monroe Ave,    Rochester, NY 14618
21263124       +Associates Consumer Discount,    3349 Monroe Ave,     Rochester, NY 14618-5513
21263126       +Astrum Funding corp,    111 Greak Neck Rd,    Great Neck, NY 11021-5400
21263127       +Edith Lott (kna Tompkins,    54 Peters Place,    Rochester, NY 14605-2300
21282721       +HSBC MORTGAGE SERVICES, INC.,    P.O. BOX 21188,    EAGAN, MINNESOTA 55121-0188
21263132       +Monroe County Treasury,    39 West Main St., Room B-2,    Rochester, NY 14614-1415
21273591        Santander Consumer USA Inc.,    P. O. Box 560284,    Dallas TX 75356-0284
21263134       +Santander Consumer Usa,    Po Box 961245,    Fort Worth, TX 76161-0244
21263135       +Stagg Terenzi Confusione & Wabnik,     401 Franklin Ave suite 300,   Garden City, NY 11530-5942
21359339       +U.S. Bank Trust, N.A., as Trustee for LSF9,     Master Participation Trust,    13801 Wireless Way,
                 Oklahoma City, OK 73134-2500
21263130        hsbc card services,    po box 17051,    Baltimore, MD 21297-1051
21300903       +monroe county treasurer,    39 West Main St.,    Rochester, NY 14614-1408

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
21271630       +E-mail/Text: bankruptcy@atfs.com Oct 02 2019 19:00:21     American Tax Funding, LLC,
                 P.O. Box 863517,    Orlando, FL 32886-3517
21263131       +E-mail/PDF: resurgentbknotifications@resurgent.com Oct 02 2019 19:02:39     Lvnv Funding Llc,
                 Po Box 10497,    Greenville, SC 29603-0497
21263123        E-mail/Text: bankruptcy@atfs.com Oct 02 2019 19:00:21     american tax funding,   po box 862658,
                 Orlando, FL 32886-2658
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
21266074*        +Santander Consumer USA Inc.,   PO Box 961245,   Fort Worth, TX 76161-0244
21266690*        +Santander Consumer USA Inc.,   PO Box 961245,   Fort Worth, TX 76161-0244
21263128       ##+Eos Cca,   300 Canal View Blvd Ste,   Rochester, NY 14623-2811
21263129        ##Hfc - Usa,   Po Box1231,   Brandon, FL 33509-1231
21263133       ##+Portfolio Recovery Ass,   287 Independence,   Virginia Beach, VA 23462-2962
                                                                                                                    TOTALS: 0, * 2, ## 3

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 04, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 1, 2019 at the address(es) listed below:
              Cara Michele Goldstein    on behalf of Notice of Appearance Creditor    American Tax Funding, LLC
               cgoldstein@stcwlaw.com, wcavanagh@stcwlaw.com
              George Mitris    on behalf of Debtor Sylvia L. Hardy office@rocbk.com,
               office@rocbk.com;slagana@georgemitrispc.com
              George M. Reiber    trustee13@roch13.com, greiber@roch13.com
              Margaret J. Cascino    on behalf of Creditor   Household Finance Realty Corporation Of New York
               mcascino@sterneisenberg.com, bkecf@sterneisenberg.com
              Margaret J. Cascino    on behalf of Notice of Appearance Creditor    Household Finance Realty
               Corporation of New York mcascino@sterneisenberg.com, bkecf@sterneisenberg.com
District/off: 0209-2         User: admin                  Page 2 of 2                  Date Rcvd: Oct 02, 2019
                             Form ID: 522q                Total Noticed: 18


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Michael H. Cohn   on behalf of Creditor   U.S. Bank Trust, N.A., as Trustee for LSF9 Master
               Participation Trust MCohn@cohnroth.com, Scaba@cohnroth.com;bankruptcy@cohnroth.com
                                                                                            TOTAL: 6
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

In Re:                                                Case No.: 2−14−21137−PRW
                                                      Chapter: 13
         Sylvia L. Hardy
          fka Sylvia L. Best                          SSN: xxx−xx−2511

                          Debtor(s)


                            NOTICE OF PLAN PAYMENTS PAID
                                          AND
                         OPPORTUNITY TO REQUEST HEARING FOR
                        APPLICABILITY OF 11 USC §§1328(h) and 522(q)

TO: All Parties

     Parties are hereby notified that all required plan payments are paid. Requests for a hearing
regarding the applicability of 11 USC §§ 1328(h) and 522(q) as it impacts issuance of the
debtor's discharge may be made by filing a motion with the Court at any time before the
discharge is issued. The discharge will be issued as is practicable after 30 days from the date of
this notice.

Date: October 2, 2019                                Lisa Bertino Beaser
                                                     Clerk of Court

Form 522q/Doc 52
www.nywb.uscourts.gov
